Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to a RESPONSE TO ELECTION/RESTRICTION FILED entered on July 19, 2021 for patent application 16/894,457 filed on June 5, 2020.


Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on July 19, 2021 is acknowledged.
Newly submitted claims 22-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant simply took claims from the unelected Group I and inserted them as claims dependent on a claim elected in Group II. Thus, the rationale that applied to these claims in the Requirement of Restriction/Election of May 19, 2021, still applies to these newly added claims.
Since Applicant chose not to elect the invention of Group I, and elected the invention of Group II, the invention of Group II has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Pub. No.: US 2020/0037029).
Regarding claim 18, He discloses a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]).
Regarding claim 19, He discloses the method of claim 18, wherein the display information set metric includes a display resolution (displayResolution) string indicating a display resolution of the VR video in units of pixels (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”).
the method of claim 18, wherein the display information set metric includes a display pixel density (displayPixelDensity) integer indicating a display pixel density of the VR video in units of pixels per inch (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”).
Regarding claim 21, He discloses the method of claim 18, wherein the display information set metric includes a display refresh rate (displayRefreshRate) integer indicating a display refresh rate of the VR video in units of hertz (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.).


Conclusion
Claims 18-21 are rejected. Claims 22-28 are withdrawn from consideration.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 15, 2021